Tenney, J.
-— Tbo foundation of this action is three orders given by tbe defendant on tbe plaintiffs for goods, wbicb were proved to have been delivered thereon; on one, tbe *353defendant promised, “ I will settle with you for the same;” and on each of the othef s were added the words, “ and charge the same on account.”
The import of these orders was, that the goods directed tó be delivered were to be paid for, on.demand. Without the evidence in defence, the orders and the proof of the delivery of the goods, would entitle the plaintiffs to prevail in a suit instituted immediately afterwards.
If instead of the orders, the defendant had received the goods and thereupon had given his note for the amount without specifying the time of payment, the' contract would not have varied essentially from those now relied upon, in respect to the time when he would be bound to pay the amount. In both cases the law would require payment presently.
“ Parol cotemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument.” 1 Greenl. Ev. § 215. And in obedience to this principle, when the instrument purported to be absolute to pay at a specified day, parol evidence at the same time, that the payment should be prolonged, was held inadmissible. Hanson v. Stetson, 5. Pick. 506, was an action of assumpsit, on a note of hand, given by defendant to the plaintiff, to pay fifty dollars on demand. In defence, parol evidence was offered, that the note should not be called for, so long as the interest should be paid. The maker of the note always paid the interest punctually. The evidence was rejected. And the Cdurt held the evidence in direct contradiction of the note. Spring v. Lovett, 11 Pick. 417.
The case of Hunt v. Adams, 7 Mass. 519, was that of a note given by Joseph Chaplin to Isaac Bennett, and on the same paper below, was the following: “ I acknowledge myself holden as surety for the payment of the demand of the above note,” and signed by the defendant. At the trial, the defendant offered to prove, by oral testimony, that it was agreed between Bennett and Chaplin, at the time the note was given, that the defendant was liable only in the event of a final loss, occasioned by the inability of Chaplin, and *354that event had never occurred. The evidence was rejected-The opinion of the Court was delivered by Sewall, J., who says, “ In this case, the agreement preceded the Snaking of the note in question,” — “ and this evidence may be objected, to as irrelevant. In the motion, the previous agreement between Bennett and. Chaplin, is not stated to have been communicated to Adams, the defendant; and then it is in no sense his agreement; or if it was communicated, there is no necessary presumption, that he substituted his guaranty with any reliance upon that stipulation.” The evidence offered and rejected, was held inadmissible and incompetent, to control the legal effect of a written contract,
The evidence adduced in the defence of the present , action, on the authority of the case last referred to, was irrelevant °r the negotiation between Rand and,the plaintiffs having preceded the orders. Nothing upon their face shows that, they were drawn with any reference to that negotiation; and they must be. construed according to their own terms, unaffected by parol evidence, which was introduced for the purpose of changing their legal effect.
The evidence received was inadmissible when objected tof and the instructions, based upon it were erroneous.
Exceptions sustained, — New-trial.granted.
Sheplby, C. J., and, Wells, and A?pl®W7 J- J., concurred-